Kellogg, J. (concurring):
Rule 9 of section 368 of the Election Law (Consol. Laws, chap. 17 [Laws of 1909, chap. 22], as amd. by Laws of 1911, chap. 649) declares what ballots are void, and that a void ballot cannot be counted for any candidate thereon. The rule does not make a ballot void because a cross mark made for the *317purpose of voting is put in too few or too many of the circles or voting spaces.
Rule 7 of the section (as amd. supra) provides that if the voter marks more names than there are persons to be elected, “or if for any other reason it is impossible to determine the elector’s choice of a candidate for an office to be filled, his vote shall not be counted for such office but shall be returned as a blank vote for such office.”
Beading rules 7 and 9 with rule 6,1 think it is apparent that, if there is nothing irregular about the ballot but the manner of making a proper cross mark in the circles or voting spaces the ballot is not void, but it cannot be counted as to any office or position as to which the voter’s intent cannot be ascertained. but the ballot may be counted where the voter’s choice can be determined.
It follows that the four ballots were properly counted.
Order affirmed, with ten dollars costs and disbursements.